ALLEN, J.
1. Under Article I, Section 16, of the Ohio Constitution, a prisoner confined in the Ohio Penitentiary after conviction for felony, has a constitutional right to confer with his attorney with regard to an error proceeding pending in the said felony prosecution.
2. Such right must be exercised in conformity with reasonable rules and regulations of the penitentiary.
3. In a case where a convict in the Ohio Penitentiary, who has been convicted of the offense of first degree murder and sentenced to the Ohio Penitentiary for life, has prosecuted error proceedings in the Court of Appeals seeking to set aside his conviction, and where the attorney of such convict in the error proceedings in question has applied for a private interview with his client, and where the convict has been confined in the Ohio Penitentiary for a period of over two months and luring such time his attorney has not been permitted to see or confer with such client on account of the refusal of the warden of the penitentiary to permit such interview, it is unreasonable and constitutes an abuse of official discretion on the part of the warden o fthe penitentiary to deny to the attorney the right to privately confer and consult with his client.
Judgment affirmed.
Marshall, CJ., Kinkade, Robinson, Jones and Matthias, JJ., concur.